DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Felix Fischer on 2/25/2021.

The application has been amended as follows:
IN THE CLAIMS: 
This listing of claims will replace all prior versions, and listings, of claims in the application.

1. (Currently Amended) A nacelle configuration comprising:
a fan cowl having an exit plane and a serrated trailing edge; and
a variable pitch fan (VPF) housed within the fan cowl, said VPF having a reverse thrust position inducing a reverse flow through the exit plane and into the fan cowl;
a plurality of outer guide vanes (OGVs) housed within the fan cowl;
wherein said serrated trailing edge comprises a plurality of vortex generators configured to induce vortices in the reverse flow at the serrated trailing edge , wherein the plurality of OGVs comprises a number of OGVs (NOGV) and a plurality of periodic curves in the serrated trailing edge comprises a number (NPV) of peaks and valleys and the NPV is an integer multiple of the NOGV and wherein a clocking angle with respect to the plurality of OGVs from a reference line relative to an axis through an adjacent trailing vertex of the serrated trailing edge of the plurality of periodic curves provides aerodynamically aligned reverse flow into the plurality of OGVs.

2. (Currently Amended) The nacelle configuration as defined in claim 1 wherein the serrated trailing edge comprises the [[a]] plurality of periodic curves having at least one of a saw tooth, sinusoidal, peaky sinusoidal, sharp parabola and chevron geometry.

6. Cancelled

8. Cancelled

11. (Currently Amended) An aircraft engine comprising:
a nacelle having a fan cowl and a core nacelle housing an engine core, said fan cowl having an exit plane and a serrated trailing edge; and
a variable pitch fan (VPF) housed within the fan cowl and engaged to the engine core, said VPF having a reverse thrust position inducing a reverse flow through the exit plane and into the fan cowl;
a plurality of outer guide vanes (OGVs) housed within the fan cowl;
wherein said serrated trailing edge comprises a plurality of vortex generators configured to induce vortices in the reverse flow at the serrated trailing edge , wherein the plurality of OGVs comprises a number of OGVs (NOGV) and the plurality of periodic curves in the serrated trailing edge comprises a number (NPV) of peaks and valleys and the NPV is an integer multiple of the NOGV and wherein a clocking angle with respect to the plurality of OGVs from a reference line relative to an axis through an adjacent trailing vertex of the serrated trailing edge of the plurality of periodic curves provides aerodynamically aligned reverse flow into the plurality of OGVs.

13. (Currently Amended) The aircraft engine as defined in claim 11 wherein the the [[a]] plurality of periodic curves having at least one of a saw tooth, sinusoidal, peaky sinusoidal, sharp parabola and chevron geometry.

15-16. Cancelled

17. (Currently Amended) A method for controlling airflow for reverse thrust in a nacelle, the method comprising:
inducing a reverse flow through an exit plane of a fan cowl wherein a variable pitch fan (VPF) having a reverse thrust position is housed within the fan cowl;
drawing the reverse flow across a serrated trailing edge of the fan cowl
inducing vortices in the reverse flow with the serrated trailing edge;
aligning the reverse flow drawn across each of the plurality of periodic curves with an associated outer guide vane (OGV) of the plurality of OGVs housed in the fan cowl by establishing the plurality of periodic curves as a number (NPV) of peaks and valleys and the plurality of OGVs as a number of OGVs (NOGV) and the NPV is an integer multiple of the NOGV, wherein each of the periodic curves in the plurality of periodic curves has a clocking angle with respect to an associated OGV in the plurality of OGVs from a reference line relative to an axis through an adjacent trailing vertex of the serrated trailing edge of the plurality of periodic curves.

19. Cancelled

21-23. Cancelled



25. (new) The aircraft engine as defined in claim 14 wherein each of the plurality of periodic curves has a maximum sweep angle between 25 and 60 degrees.

26. (new) The aircraft engine as defined in claim 11 wherein a fan cowl length is less than or equal to a diameter of the VPF.

27. (new) The aircraft engine as defined in claim 11 wherein the fan cowl has an inlet length from an inlet lip to the VPF and the inlet length is less than 25 percent of a diameter of the VPF.

28. (new) The method as defined in claim 17 wherein each of the plurality of periodic curves has a maximum sweep angle of at least 30 degrees.

29. (new) The method as defined in claim 17 wherein each of the plurality of periodic curves has a maximum sweep angle between 25 and 60 degrees.

30. (new) The method as defined in claim 17 wherein a fan cowl length is less than or equal to a diameter of the VPF.



Reasons for Allowance
	Claims 1-5, 9-14, 17-18 and 24-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not show nor fairly render obvious the combination set forth in the currently amended independent claims 1, 11 and 17; in particular:
“said serrated trailing edge comprises a plurality of vortex generators configured to induce vortices in the reverse flow at the serrated trailing edge wherein the plurality of OGVs comprises a number of OGVs (NOGV) and the plurality of periodic curves in the serrated trailing edge comprises a number (NPV) of peaks and valleys and the NPV is an integer multiple of the NOGV and wherein a clocking angle with respect to the plurality of OGVs from a reference line relative to an axis through an adjacent trailing vertex of the serrated trailing edge of the plurality of periodic curves provides aerodynamically aligned reverse flow into the plurality of OGVs.” 
The prior art of record do not separately teach or teach in an obvious combination the above claim limitations along with the other limitations in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        



/A.J.H./Examiner, Art Unit 3741